GOSHORN, Judge.
Appellant, a juvenile, was convicted of grand theft pursuant to a plea agreement. We affirm his conviction but vacate his sentence and remand for the entry of a written order imposing adult sanctions. § 39.059(7), Fla. Stat. (1995). See Roberts v. State, 677 So.2d 1 (Fla. 5th DCA 1996); Wood v. State, 655 So.2d 1155 (Fla. 5th DCA 1995). A resentencing hearing is not required. Bridgewater v. State, 668 So.2d 1092 (Fla. 1st DCA 1996); see also Nation v. State, 668 So.2d 284 (Fla. 1st DCA 1996).
CONVICTION AFFIRMED; SENTENCE VACATED; REMANDED.
PETERSON, C.J., and DAUKSCH, J., concur.